Mr. Justice Brown delivered the opinion of the court. Abstract of the Decision. Municipal Court of Chicago, § 13*—when statement of claim too vague to state a cause of action. A statement of claim as follows: “Plaintiff’s claim is upon the contract hereto attached for money had and received by defendant, to-wit, $1000, received by defendant as one of the heirs of John J. Vreeland, deceased, by virtue of a settlement of the suit to contest John J. Vreeland’s will; said sum is one-sixth of the amount received by defendant,” held too vague to state a cause of action, in that it did not aver from whom defendant received the money or why and when it was received, and there was no intervening connection between it and the contract.